Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 1 of 9




            EXHIBIT F
    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 2 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 3 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 4 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 5 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 6 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 7 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 8 of 9




                                                                          


    Case 6:16-cv-00173-RP-AWA Document 865-6 Filed 06/26/20 Page 9 of 9




                                                                          


